Citation Nr: 1142121	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  09-37 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a skin disorder claimed as the result of an undiagnosed illness.  

3.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for joint pain claimed as the result of an undiagnosed illness.  

4.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for chronic fatigue syndrome (CFS) claimed as the result of an undiagnosed illness.  

5.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a right hand disorder.  

6.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a left hand disorder.  

7.  Entitlement to service connection for chronic sleep apnea.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and E. P.


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had certified active service from October 1990 to May 1991.  The Veteran had additional duty with the both the Army Reserve and the North Carolina National Guard.  The Veteran served in Southwest Asia.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) which denied service connection for sleep apnea.  In September 2008, the RO determined that new and material evidence had not been received to reopen the Veteran's claims of entitlement to service connection for PTSD, a skin disorder claimed as the result of an undiagnosed illness, joint pain claimed as the result of an undiagnosed illness, CFS claimed as the result of an undiagnosed illness, a right hand disorder, and a left hand disorder.  In February 2011, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  

The issues of whether new and material evidence has been received to reopen the Veteran's claims of entitlement to service connection for a skin disorder claimed as the result of an undiagnosed illness, joint pain claimed as the result of an undiagnosed illness, CFS claimed as the result of an undiagnosed illness, a right hand disorder, and a left hand disorder and his entitlement to service connection for chronic sleep apnea are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  

The February 2011 hearing transcript may be reasonably construed as an informal claim of entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).  In March 2011, the Veteran submitted informal claims of entitlement to service connection for both a chronic left knee disorder to include scarring and nerve damage and chronic fibromyalgia and increased evaluations for his irritable bowel syndrome, post-operative left ankle scars, and post-operative left ankle posterior nerve disorder.  The issues have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them.  They are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  In March 2006, the RO denied service connection for PTSD.  He submitted a notice of disagreement (NOD) in May 2006.  

2.  In July 2007, the RO issued a statement of the case (SOC) to the Veteran and his accredited representative.  The Veteran did not submit a timely substantive appeal from the denial of service connection for PTSD.  

3.  The additional documentation submitted since the March 2006 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.  

4.  PTSD has been objectively shown to have originated during active service.  


CONCLUSIONS OF LAW

1.  The March 2006 rating decision denying service connection for PTSD is final.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for PTSD has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 20.1105 (2011).  

2.  PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.326(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must inform the claimant about (1) the information and evidence not of record that is necessary to substantiate the claim; (2) the information and evidence that VA will seek to provide; and (3) the information and evidence the claimant is expected to provide.  In this decision, the Board reopens and grants the Veteran's claim of entitlement to service connection for PTSD.  Therefore, the Board concludes that a discussion of VA's duty to notify and to assist is not necessary.  

II.  Application to Reopen

Generally, absent the filing of a NOD within one year of the date of mailing of the notification of the initial review and determination of a Veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2011).  

A. Prior RO Decision 

In March 2006, the RO denied service connection for PTSD as the Veteran's claimed stressors were not verified.  The Veteran was informed in writing of the adverse decision and his appellate rights on March 18, 2006.  In May 2006, the Veteran submitted a NOD.  In June 2007, the RO issued a SOC to the Veteran and his accredited representative.  In September 2007, the Veteran submitted an Appeal to the Board (VA Form 9) which was received by the RO on September 13, 2007.  In October 2007, the RO determined that the Veteran's substantive appeal was untimely.  The Veteran was informed in writing of the adverse decision and his appellate rights.  He did not submit a NOD with the determination.  

The evidence upon which the RO formulated its decision may be briefly summarized.  The Veteran's service treatment records make no reference to PTSD.  The Veteran's service personnel records indicate that he served with the Army in Southwest Asia.  In his September 2005 claim for service connection, the Veteran conveyed that he served with the 1450th Transportation Unit in Iraq between December 1990 and January 1990 and witnessed combat with enemy forces and saw many "dead and burning bodies."  VA clinical documentation dated in June 2005 conveys that the Veteran was diagnosed with PTSD.  

B.  New and Material Evidence 

Title 38 of the Code of Federal Regulations (2011) states, in pertinent part, that: 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence received since the March 2006 RO decision denying service connection for PTSD consists of photocopies of the Veteran's service treatment records and VA examination records; VA examination and clinical documentation; the transcript of the February 2011 hearing before the undersigned Veterans Law Judge sitting at the RO; and written statements from the Veteran.  A December 2005 certificate indicates that the Veteran successfully completed a VA PTSD program.  The report of an April 2007 VA examination for compensation purposes states that the Veteran was diagnosed with PTSD for which he was receiving ongoing treatment.  At the February 2011 hearing on appeal, the Veteran testified that he had been diagnosed by his treating VA psychiatrist with chronic PTSD secondary to his traumatic experiences in Iraq.  

The Board observes that the Veteran's testimony is to be presumed to be credible for reopening purposes unless it is found to be incredible on its face.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's testimony includes new assertions that he has been diagnosed with PTSD secondary to his traumatic combat-related experiences in Iraq by a VA psychiatrist.  The Board finds that the Veteran's testimony is credible.  The Veteran's hearing testimony is of such significance that it raises a reasonable possibility of substantiating the Veteran's claim for service connection when considered with the previous evidence of record.  As new and material evidence has been received, the Veteran's claim of entitlement to service connection for PTSD is reopened.  

C.  Service Connection 

Service connection may be granted for chronic disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed inservice disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

During the pendency of the instant appeal, the Secretary of VA amended the provisions of 38 C.F.R. § 3.304 applicable to PTSD claims.  This amendment is expressly applicable to all claims pending before the Board on July 13, 2010.  The amended regulation directs, in pertinent part, that: 

  (f)  Posttraumatic stress disorder.  Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The following provisions apply to claims for service connection for posttraumatic stress disorder diagnosed during service or based on the specific type of claimed stressor:
  (1)  If the evidence establishes a diagnosis of posttraumatic stress disorder during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  
  (2)  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  
  (3)  If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f) (2011).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records do not refer to PTSD or other chronic acquired psychiatric disability.  The service personnel documentation of record indicates that the Veteran served with the Army in Southwest Asia.  

In his September 2005 claim for service connection, the Veteran conveyed that he served with the 1450th Transportation Unit in Iraq between December 1990 and January 1990 and witnessed combat with enemy forces and saw many "dead and burning bodies."  

VA clinical documentation dated in June 2005 conveys that the Veteran was diagnosed with PTSD.  A December 2005 certificate indicates that the Veteran successfully completed a five month-long VA PTSD program.  At the April 2007 VA examination for compensation purposes, the Veteran was diagnosed with "depression/anxiety/PTSD under treatment."  

At the February 2011, hearing before the undersigned Veterans Law Judge sitting at the RO, the Veteran testified that he had been diagnosed by his treating VA psychiatrist with PTSD secondary to his traumatic experiences in Iraq.  The Veteran stated that:

I'll just take some pictures and show my doctor.  He asked me to.  I've got it right here on paper, brought my photos and he was absolutely blown away.  He could not believe that the VA would deny me in having something ... 

The Board has reviewed the probative evidence of record including the Veteran's written statements on appeal.  The Veteran advances that he experienced traumatic combat-related events including witnessing burning corpses while in Iraq.  Competent medical professionals have diagnosed the Veteran with PTSD secondary to his traumatic experiences.  Given these facts, the Board finds that the evidence is in at least equipoise as to whether the Veteran's chronic PTSD is etiologically related to active service.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for chronic PTSD.  



ORDER

The Veteran's application to reopen his claim of entitlement to service connection 
for PTSD is granted.  

Service connection for chronic PTSD is granted.  


REMAND

The Veteran testified at the hearing on appeal that he served with both the Army Reserve and the North Carolina National Guard from May 1991 until October 1998.  The Veteran's service personnel documentation of record indicates that he served with both the Army Reserve and the North Carolina National Guard.  The Veteran's complete periods of active duty, active duty for training, and inactive duty for training with the Army Reserve and the North Carolina National Guard have not been verified and service treatment records associated with such duty have not been requested for incorporation into the claims file.  Further, clinical documentation dated after January 2011 is not of record.  

VA should obtain all relevant military, VA, and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  See 38 C.F.R. § 3.159(c)(2) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of his chronic sleep apnea, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims file.  If identified records are not ultimately obtained, the Appellant should be notified pursuant to 38 C.F.R. § 3.159(e) (2011).  

2.  Contact the National Personnel Record Center and/or the appropriate service entity, which may include the Defense Finance and Accounting Service (DFAS), and request that (1) it verify the Veteran's complete periods of active duty, active duty for training, and inactive duty for training with both the Army Reserve and the North Carolina National Guard and (2) forward all available service treatment records associated with such duty for incorporation into the record.  

3.  Associate with the claims files any VA medical records pertaining to the treatment of the Veteran not already of record, including that provided after January 2011.  

4.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's application and claims.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These applications and claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


